DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment filed on 12/21/2020 has been entered. Claims 12-14 have been added. Claims 1-14 are still pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20140104634) in view of Sakai (US 20150256700).
Regarding claim 1,Tanaka teaches an image forming apparatus (fig. 1) comprising: 
a switch (p00153: The power switch 350) ;  
a state holding unit that holds a state of the switch (p0112-113: long press or the short press of the power switch 350);  
a power supply control unit that controls power supply of the apparatus based on the state of the switch held by the state holding unit (351:power supply control circuit in 
a monitoring unit that monitors a state of the state holding unit, wherein the power supply control unit further controls power supply of the apparatus based on the monitored state of the state holding unit (P0053: the power supply-monitoring hardware unit 323 is capable of powering on the controller 202 according to depression of a power switch 350 in a state where power is not supplied to the CPU 321). 
Tanaka does not explicitly disclose a state holding unit that holds a state of the switch and a monitoring unit that monitors a state of the state holding unit, wherein the power supply control unit further controls power supply of the apparatus based on the monitored state of the state holding unit.
Sakai teaches a state holding unit that holds a state of the switch (fig. 6: s101 1.2and s107: press power/power saving key) and a monitoring unit that monitors a state of the state holding unit, wherein the power supply control unit further controls power supply of the apparatus based on the monitored state of the state holding unit (fig. 6: s154 state of image forming apparatus: idle sleep ..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka, and to include a state holding unit that holds a state of the switch in order to control power and a monitoring unit that monitors a state of the state holding unit, wherein the power supply control unit further controls power supply of the apparatus based on the monitored state of the state holding unit, in order to providing a mechanism that can 
	
 Regarding claim 10, claim 10 is method claim of apparatus claim 1, therefore it is rejected for the same reason as claim 1.
  
Claims 11 has  been analyzed and rejected with regard to claim 1 and in accordance with Tanaka’s’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (claim 13). 

Regarding claim 2, Tanaka teaches the image forming apparatus according to claim 1, wherein the power supply control unit controls power supply of the apparatus based on the state of the state holding unit when an elapse of a predetermined time after the switch is operated (601-603 in fig. 6). 

Regarding claim 8, Tanaka teaches the image forming apparatus according to claim 1, wherein the switch is a push switch (p0112: power switch 350 is depressed). 
 
Regarding claim 9, Tanaka teaches the image forming apparatus according to claim 1, wherein even when a user operates the switch, again, after the state of the . 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Sakai as applied to claim 2 above, and further in view of Hasegawa (US20160381239).

Regarding claim 3, Tanaka in view of Sakai does not teachthe image forming apparatus according to claim 2, wherein the power supply control unit controls power supply of the apparatus if the state held by the state holding unit does not change even if the elapse of the predetermined time after the switch is operated (Hasegawa: p0053- 54). 
Hasegawa teaches the image forming apparatus according to claim 2, wherein the power supply control unit controls power supply of the apparatus if the state held by the state holding unit does not change even if the elapse of the predetermined time after the switch is operated (Hasegawa: p0053- 54). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka in view of Sakai, and to include the power supply control unit controls power supply of the apparatus if the state held by the state holding unit does not change even if the elapse of the predetermined time after the switch is operated, in order to control state of the printer.

Regarding claim 4, Tanaka in view of Sakai and Hasegawa teaches the image forming apparatus according to claim 3, wherein the state holding unit outputs, to the power supply control unit, a signal corresponding to the state of the switch, the power supply control unit controls the power supply of the apparatus in accordance with the signal output by the state holding unit (p0010: switch is depressed in a power-off state, a signal is generated and input to a power control circuit to turn on the power, whereas when the switch is depressed in a power-on state, a signal is similarly generated and input to the power control circuit to turn off the power), the monitoring unit monitors the signal output from the state holding unit, and the power supply control unit controls power supply of the apparatus if the signal output from the state holding unit does not change even if the elapse of the predetermined time after the switch is operated (Hasegawa: p0053- 54).  	
The rational applied to the rejection of claim 3 has been incorporated herein.

Election by Original Presentaion

Regarding claims 12-14: Newly submitted claims 13 and 14 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 12-13 directed to how switch and circuit sends signal controlling image forming apparatus. Claim 1 directed to monitoring state of switch.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for .

 Allowable Subject Matter

8.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
Tanaka (US 20140104634) in view of Hasegawa (US 2016/0381239) teaches the timer circuit (Hasegawa: p0095). However, the closest prior art of record, namely Tanaka (US 20140104634) in view of Hasegawa (US 2016/0381239), does not disclose, teach or suggest, the claim limitation, as recited in dependent claim 5.
Claims 6-7 are found to be allowable because claims 6-7 are depending on claim 5.
Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677